Title: To James Madison from William C. C. Claiborne, 20 November 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


          § From William C. C. Claiborne. 20 November 1805, New Orleans. “The inclosed paper will furnish you with a Copy of an address from the House of Representatives of this Territory to the President of the United States: it was unanimously adopted, and evinces a degree of Patriotism which I hope may have a good effect.
          “I contemplate convening the Legislature, some time about the last of February, and am therefore solicitous for an early appointment of the Councillors; a list of the Citizens recommended by the House of Representatives, has been transmitted to the President.
          “I received, yesterday, a letter from Mr. Graham, dated the 14. Instant, on the Lake; he had experienced opposite winds, and apprehended a long passage to Pensacola.”
        